     Case 20-08007-TLS            Doc 10     Filed 07/10/20 Entered 07/10/20 11:50:57                  Desc Main
                                             Document     Page 1 of 1
                                                                                                            20-08007- TLS
                                         CERTIFICATE OF SERVICE*
   I, Michael T. Eversden                         (name), certify that service of this summons and a copy of the
complaint was made July 10, 2020                    (date) by:

x Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:
D
   Southern Telecom, Inc.
   c/o Sammy Ayal, CEO
   5601 1st Avenue
   New York, NY 11220
n     Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at




rJ    Residence Service: By leaving the process with the following adult at:




o     Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
      to the following officer of the defendant at




Ii    Publication: The defendant was served as follows: [Describe briefly]




r:    State Law: The defendant was served pursuant to the laws of the State of                  , as follows: [Describe
      briefly]




   If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.

     Under penalty of perjury, I declare that the foregoing is true and correct.


Date: July 10, 2020                         Signature   /s/Michael T. Eversden                     _


        Print Name:                           Michael T. Eversden


        Business Address:                    1601 Dodge Street, Ste. 3700


                                             Omaha, NE 68102
